

Exhibit 10.1


AMENDMENT NO. 4 TO MASTER SERVICES AGREEMENT




This Amendment No. 4 to the Master Services Agreement (“Amendment”) dated as of
July 1, 2007, the “Execution Date,” is by and between Textron Inc. (“Textron”),
a Delaware corporation, having a principal place of business at 40 Westminster
Street, Providence, Rhode Island 02903-2596 and Computer Sciences Corporation
(“CSC”), a Nevada corporation, having a principal place of business at 2100 E.
Grand Avenue, El Segundo, California 90245.


WHEREAS, Textron and CSC are parties to that certain Master Services Agreement,
dated October 27, 2004 (together with all its attachments, the “Agreement”),
which has been given the contract number TXT2004-0020, as amended by Amendment
No. 1, dated March 31, 2006, and Amendment No. 2, dated September 1, 2006, and
Amendment No. 3, dated the same as this Amendment No. 4.


WHEREAS, Textron and CSC (collectively, the “Parties” and each, a “Party”)
desire to amend the Agreement, pursuant to Section 25.8 of the MSA, as herein
provided.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


SMALL SITE SERVICE MODEL
 
The Parties have developed an alternate service model for Textron Service
Recipients that meet certain criteria, generally small or remote
locations.  Numerous sections of the Agreement are amended to reflect the
changes related to the new model.


I.  
MSA Section 3 (Services)

 
A new Subsection 3.10 is hereby added to Section 3 (Services) and shall read as
follows:
 
“3.10    Small Sites
 
Certain Textron Service Recipients may not require the full scope of Services
described herein.  If the Service Recipient would be better served by a reduced
service offering, it may opt for the Small Site service model, provided that the
site meets the criteria for eligibility.  Additional terms, described in
Schedules, Attachments and Amendments, also apply.
 
3.10.1 This model applies to all geographic regions.
 
3.10.2  Participation in this model is optional to Service Recipients that
qualify.
 
3.10.3   Where Services have been removed or altered, Textron accepts additional
responsibility and associated risk commensurate with the shift in
responsibility.
 
1
 
3.10.4    If a site meets the eligibility requirements (see Schedule A
Definitions), and the Business Unit wishes to designate the site as a Small
Site, then both Textron and CSC must agree to the designation, which agreement
shall not be unreasonably withheld.
 
3.10.5     Once designated as a Small Site, the site must retain this status for
a minimum of six (6) months before requesting a change back to full service.
 
3.10.6      If a Small Site’s Workstation count grows above the eligibility cap,
the site will not lose its eligibility until the count exceeds the cap by
25%.  In this event, the site may no longer be designated a Small Site.  The
site will return to the full service model in accordance with agreed upon
procedures and time frames.
 
3.10.7      This model is a discreet service delivery solution and, if adopted,
must be utilized in its entirety.  A Service Recipient may not adopt only some
of its features and not others.
 
3.10.8       Small Sites are required to follow Textron standards for
infrastructure services and equipment, where responsibility for the services or
equipment has shifted back to Textron.
 
3.10.9       Once approved by both Parties, a minimum of thirty (30) days is
required to process a Service Recipient request for Small Site designation and
pricing.  After such time, the site will be officially recognized as a Small
Site beginning on the first day of the next calendar month.
 
3.10.10     The Small Site scope of services compares to the full scope of
services as follows:
 
a.  
Unchanged:  WAN; Service Desk; Email

 
b.  
Changed:  Midrange; TEMS; Workstations; Network Printers

 
c.  
Removed from CSC Scope:  LAN; Voice Systems

 
d.  
Not Applicable:  Mainframe

 
The Parties will perform their respective responsibilities under this model as
further described in the Policy and Procedures Manual, the Schedules, and the
Tower Service Agreements, as amended.”
 
II.  
Schedule A (Definitions)

 
A.  
Small Site

 
The following definition is hereby added, in alphabetical order, to Schedule A:
 
“Small Site – means any location meeting the following 2 criteria: (a) less than
or equal to seventy-five (75) Workstations; (b) located more than twenty (20)
miles away from a Textron site where at least one full-time CSC support staff
 
2
 
member is stationed.  These criteria confirm eligibility only; actual
designation as a Small Site may be subject to certain approvals or other
conditions, as agreed upon by the Parties.”
 
B.  
Supported Device

 
The following sentence is hereby added to the end of the definition of Supported
Device:
 
“This definition also includes Workstations in use at Small Sites; such devices
shall be designated WS-Supported Device.”
 
III.  
Attachment 2 (Midrange Services)

 
A.  
Appendix 2A (Service Description)

 
1.  
Section 4 (Responsibility Matrix)

 
In the section titled “Backup and Restores” the following new line item is
hereby added, between items 56 and 57 (the row of headings is provided for
reference purposes only):

 
No.
Backup and Restores
CSC
Textron
56.5
For Small Sites, perform on-site touch labor portions of data backup, such as
tape flipping, and removal and storage of tape on-site.
 
X

 
2.  
For purposes of the Small Site service model, all other aspects of Midrange
Services, as described in Appendix 2A, remain unchanged.

 
B.  
Appendix 2C (Pricing)

 
1.  
Section 2 (Pricing Description)

 
a.  
Subsection 2.a.6., regarding Remote Servers, is modified to read as follows
(additional language appears in italics):

 
“There are three (3) Service Level classifications (Gold, Silver, and Bronze)
and the Service Levels are defined in the Midrange Service Level Agreement.  The
expectation for gold is mission critical Servers; silver is production; and
bronze is test, lab, and other Servers.  Textron may designate a Server as
bronze, regardless of its location.  All Servers at Small Sites must be
designated as bronze.  The criteria for Gold, Silver, and Bronze Service are as
follows: ….”
 
b.  
Subsection 2.c.5., regarding SAN, is hereby added to Appendix 2C (Pricing) and
shall read as follows:

 
3
 
“SAN pricing does not apply to Small Sites; it is replaced by the Small Site DAS
Resource Unit.  Billable DAS quantities, at Small Sites, are based on the total
amount of disk space that is available for storing user data.  This would be the
total OEM specified capacity of a disk drive minus the capacity reserved for
media defect compensation, disk size equalization, RAID parity or mirroring, and
metadata.”
 
c.  
Subsection 2.e. is modified to read as follows (additional language appears in
italics):

 
“Midrange peripheral devices and backup and tapes and disks are included as part
of the Resource Units specified in this Appendix 2C and there shall be no
additional charge for such devices or supplies, except as noted for Small
Sites.  Following the designation of a Service Recipient as a Small Site, any
additional or replacement backup devices (e.g., tape drives, tape libraries),
media, and associated equipment maintenance will be Textron’s financial
responsibility.  All backup software remains CSC’s financial responsibility.”
 
2.  
For purposes of the Small Site service model, all other aspects of Midrange
Pricing, as described in Appendix 2C, remain unchanged.

 
IV.  
Attachment 3 (Network Services), Appendix 3A (Service Description)

 
A.  
Section 1 (Overview)

 
The second paragraph is restated as follows (additional language appears in
italics):
 
“CSC shall perform network operations and management services for Textron’s and
each Service Recipient’s Supported Data Network and Supported Voice Network in
an integrated manner with all other Services to be provided under the MSA, in
order to provide seamless support among Textron and all Service Recipients.
Note, however, that LAN services and Voice services (including Voicemail) are
outside the scope of the Small Site service model.  All other Network
obligations (e.g., WAN services), as described herein, do apply to Small Sites,
unless otherwise expressly noted.”
 
B.  
Section 2 (Major Functions)

 
A new Subsection 2.5 is hereby added to Section 2 (Major Functions) and shall
read as follows:
 
“2.5           Small Sites
 
For Service Recipients designated as Small Sites, there are exceptions to the
Network Services described herein.  These exceptions are listed below.
 
4


 
LAN
 
1)  
LAN services will not be provided by CSC at Small Sites.  The Service Recipient
will be responsible for providing or procuring such services from a 3rd party.

 
2)  
LAN Service Levels C-01, C-02, C-03, C-04 and C-10 do not apply to Small
Sites.  Cross-Functional Service Levels CF-01, CF-02, CF-03 and CF-04 do not
apply to LAN Services or Equipment at Small Sites.

 
3)  
LAN equipment will be provided by the Service Recipient in accordance with
Textron-enforced equipment standards.

 
4)  
Textron will buy back CSC-owned LAN equipment at the Small Site at the remaining
net book value.

 
5)  
CSC will not monitor LAN traffic on single ports.

 
6)  
Upon Textron’s request, CSC will provide on-site and remote support on a time
and materials basis at standard hourly Technician rates.  (See Annex D-5.)

 
Voice/Voicemail
 
1)  
Voice and Voicemail services will not be provided by CSC at Small Sites.  The
Service Recipient will be responsible for providing or procuring such services
from a 3rd party.

 
2)  
Voice Service Levels C-08, C-09 and C-10 do not apply to Small
Sites.  Cross-Functional Service Levels CF-01, CF-02, CF-03 and CF-04 do not
apply to Voice Services or Equipment at Small Sites.

 
3)  
CSC will not provide management of 3rd party telecom service agreements at Small
Sites.

 
4)  
The CSC Service Desk will develop new scripts for referring Voice System
problems to the proper party.

 
5)  
Upon Textron’s request, CSC will provide on-site and remote support on a time
and materials basis at standard hourly Technician rates.  (See Annex D-5.)

 
6)  
Utilization of CSC’s Telecommunication & Expense Management service will be
optional for Small Sites at a monthly flat fee for invoice processing.”

 
C.  
For purposes of the Small Site service model, all other aspects of Network
Services, as described in Appendix 3A, remain unchanged.

 
5
 
V.  
Attachment 4 (Workstation Services)

 
A.  
Appendix 4A (Workstation Services)

1.  
Section 1 (Overview)

   A new Subsection (d) is hereby added to the end of Section 1 and shall read
as follows:




   “(d)   Supported Workstations located at Textron Small Sites shall be
considered Supported Devices, and shall be identified as WS-Supported
Device.  As such, all Workstations in this category will be owned or leased by
Textron.  Textron will be responsible for associated maintenance agreements and
for Refreshing the equipment according to Schedule N (Refresh).  When a Textron
Service Recipient becomes designated as a Small Site, Textron must purchase from
CSC all CSC-owned Supported Workstations, at that location, at CSC’s remaining
net book value.  All other aspects of Supported Device Services, including
obligations and specifications, Service Levels, and Supported Device pricing
shall apply to WS-Supported Devices, unless otherwise expressly noted.  Note
concerning Network Printers:  Full service support of Network Printers is
outside the scope of the Small Site model.  However, a Small Site, at its
option, may classify Network Printers as a Supported Device and receive service
for such devices as further described herein.”

 
2.  
Section 2 (Major Functions)

 
a.  
Subsection 2(b)(2) is hereby modified to read as follows (additional  language
appears in italics):

 
“Procure Supported Device Equipment – excluding WS-Supported Devices – and
Software to the extent provided in Schedule B (Cross Functional Obligations);”
 
b.  
Subsection 2(b)(7) is hereby modified to read as follows (additional language
appears in italics):

 
“Provide Level 2 Support as necessary and Level 3 Support (consisting of vendor
interaction) for all Equipment and Software comprising Supported Devices,
however, on-site support by CSC (or a CSC-approved contractor) at Small Sites,
if requested by Textron, will be on an hourly basis at standard Technician rates
(see Annex D-5);”
 
c.  
Subsection 2(b)(8) is hereby modified to read as follows (additional language
appears in italics):

 
“Perform IMACs for the Supported Devices, in accordance with a reliable,
consistent process that ensures the completion of IMAC activities within
specified timeframes and in accordance the Systems Change Procedure, with the
exception of WS-Supported Devices, for
 
6
 
 which all on-site support, including installations and other IMAC activity,
will be at Textron’s request only and will be chargeable on an hourly basis at
standard Technician rates (see Annex D-5);”
 
d.  
A new Subsection 2(b)(18) is hereby added to the end of Section 2 and shall read
as follows:

 
“Provide support for Email services, including Email accounts for WS-Supported
Devices.”
 
3.  
Section 3 (Process Specifications)

 
a.  
Subsection 3(a) is modified to read as follows (additional language appears in
italics):

 
“CSC shall provide onsite Workstation Services for Supported Workstations and
Supported Devices– excluding WS-Supported Devices unless expressly requested by
Textron – at Textron-designated locations as shown on Schedule C, which
locations may be modified from time to time by Textron in accordance with the
applicable Change Control Procedure;”
 
b.  
Subsection 3(n) is modified to read as follows (additional language appears in
italics):

 
“CSC shall perform proactive maintenance of the Supported Workstations and
Supported Devices – including WS-Supported Devices to the extent it can be done
remotely – to minimize downtime;”
 
c.  
Subsection 3(o) is modified by adding language to the end of the paragraph as
indicated here in italics:

 
“…and reliably support Textron’s and Service Recipient’s Supported Devices,
resolve Supported Device Problems and correct Supported Device performance
degradations, except as stated otherwise herein;”
 
4.  
For purposes of the Small Site service model, all other aspects of Workstation
Services, as described in Appendix 4A, remain unchanged.

 
B.  
Appendix 4C (Pricing)

 
1.  
Section 2 (Pricing Description)




   Subsection 2.e. is modified to read as follows (additional language appears
in italics):

   

   “Resource Units for IMACs are based on the number of IMACs completed in a
calendar month and may be classified into one of three



 
 
7
 
 

   categories: (1) Hard IMAC at a Campus, (2) Hard IMAC at a Non-Campus
location, and (3) Soft IMAC. Hard IMACs do not apply to Small Sites.”

 
VI.  
Attachment 5 (Service Desk Services), Appendix 5C (Pricing)

 
A.  
Section 2 (Pricing Description)

 
Subsection 2.1. is modified to read as follows (additional language appears in
italics):
 
“The “Per-Seat Charge” for a particular month shall be calculated by multiplying
the number of Supported Workstations and WS-Supported Devices on the fifteenth
day of such month by the per-seat Resource Unit charge set forth in Section 4 of
this Appendix 5C.  For avoidance of doubt, the Per-Seat Charge shall cover all
contacts (as described in Section 2.2(b) below) from Authorized Users.
 
For purposes of this Appendix 5C, an “Authorized User” is a person who uses (if
even on a part time basis), and is associated in the service desk system with, a
Supported Workstation or WS-Supported Device.  CSC shall, in its service desk
system, include persons identified in writing by Textron as an Authorized
User.  The name of the Authorized User and the identification of that user’s
associated workstation must be included in the service desk system for a person
to be considered an Authorized User.”
 
VII.  
Miscellaneous

 
A.  
Defined Terms.  All capitalized terms which are used but not otherwise defined
herein shall have the meanings set forth in the Agreement.

 
B.  
Other Provisions Unchanged.  This Amendment No. 3 supersedes all prior
agreements, oral or written, related to the subject matter hereof.  This
Amendment No. 3 may not be modified except as agreed in writing by the Parties
as a duly executed modification to the Agreement.  Except as specifically
amended hereby, all other provisions of the Agreement shall remain in full force
and effect.

 
C.  
References/Incorporation.  All references in the MSA and Amendments to “this
Agreement”, “herein”, “hereof” and words of similar import shall be deemed to
refer to the entire Agreement as amended by this Amendment No. 3.  This
Amendment No. 3 is hereby incorporated into, and is made a part of, the
Agreement.  This Amendment No. 3 is subject to, and shall be governed by, all
the terms and conditions of the Agreement, except to the extent such terms are
expressly modified by this Amendment No. 3.  In the event of a conflict or
inconsistency between the terms of the Agreement and those of this Amendment No.
3, the latter shall govern.

 
8
 
D.  
Effective Date.  This Amendment No. 4 shall be retroactively effective as
of    August 15, 2006, despite a later Execution Date, as this is the date the
Parties agreed to and on which the program was first implemented.

 


IN WITNESS WHEREOF, the Parties hereto have, through duly authorized officials,
executed this Amendment No. 4 as of the Execution Date.



 
Textron, Inc.
Computer Sciences Corporation
       
By:
 /s/Gary Cantrell
By:
 /s/James J. Buchanan
Gary Cantrell
 
James J. Buchanan
Vice President and Chief Information Officer
 
Contracts Director
Textron Information Services
TMG Western Region


